01,


                                     C        "
                                                                   1
                                         II       =I Ni;   riJ                               08/31/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0415


                                              OP 21-0415
                                                                            FILED
 RYAN PATRICK SULLIVAN,                                                     AUG 3 1 2021
                                                                          Bowen Greenwood
                                                                        Clerk of Suprema
              Petitioner,                                                                Court
                                                                           State of Montana


       v.
                                                                       ORDER
 JIM SALMONSEN,
 Warden, Montana State Prison,
 Deer Lodge,

              Respondent.


       Ryan Patrick Sullivan represents himself and has filed a Petition for Writ of Habeas
Corpus, alleging that he due credit for time served. Citing to Killam v. Salmonsen,
2021 MT 196, he states that he "is entitled to all the credit for incarceration as the dates set
forth on page 1."
        Sullivan currently has four appeals pending before this Court. Sullivan represents
himself in an appeal of the Yellowstone County District Court's denial of his petition for
postconviction relief that has been classified for a decision.             Sullivan v. State,
No. DA 20-0558. Sullivan has counsel representing him in his other appeals. In this
Petition, Sullivan references Yellowstone County Cause No. DC 18-0321, which is the
basis for two appeals: State v. Sullivan, No. DA 20-0588, for the original conviction and
sentence, and State v. Sullivan, No. DA 21-0282, for the sentence upon revocation.
       Sullivan's petition for a writ of habeas corpus is not a separate proceeding during
the pendency of his appeal.       An appeal is the proper forum in which to litigate issues
arising from his conviction and sentences. State v. Wright, 2001 MT 282, 1 36-37,
307 Mont. 349, 42 P.3d 753. Habeas corpus does not offer an alternative remedy to a direct
appeal, nor does it supplernent the appellate process. Without considering the merits of his
Petition, it must be dismissed.
      Therefore,
      IT IS ORDERED that Sullivan's Petition for Writ of Habeas Corpus is DISMISSED
without prejudice.
      The Clerk is directed to provide a copy of this Order to Austin Knudsen, Attorney
General; to Scott D. Twito, Yellowstone County Attorney; to Sarah Hyde, Deputy County
Attorney; to Tammy Plubell, Assistant Attorney General; to Katie F. Shulz, Assistant
Attorney General; to Chad M. Wright, Appellate Defender Division; to Deborah S. Smith,
Assistant Appellate Defender; to Colleen Ambrose, Department of Corrections; and to
Ryan Patrick Sullivan pers9nally.
                        s...".
      DATED this 3 i day of August, 2021.



                                                           Chief Justice




                                                  i_____44/10wie




                                          7